DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the NC device of claims 1, 4, and 5.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Comment on Claim Language re Claim 5
It is noted that claim 5 recites “wherein the NC device sets at least one of an acceleration and jerk of the first table base to a reference value when the second table base is in a higher center of gravity position, and to a value higher than the reference value when the second table base is in a lower center of gravity position”.  It is noted that the term “higher center of gravity position” and “lower center of gravity position”, in the context of the language of claim 5, are being considered to be with respect to each other, i.e., a “higher center of gravity position” is considered to be required to be “higher” than the “lower center of gravity position”, and the “lower center of gravity position” is considered to be required to be “lower” than the “higher center of gravity position”, as opposed to the “higher” and “lower” positions being required to be within specific height ranges or the like.
Claim Rejections - 35 USC § 112
Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 4-5, the claim now recites “a column that moves at least horizontally in the left and right directions along a first one of the orthogonal three linear feed axes, on the base”.  However, it is unclear as set forth in the claim with what “on the base” goes, i.e., “column”, “moves”, “a first one of the orthogonal three linear feed axes”, etc.  
claim 1, lines 6-7, the claim now recites “a spindle head that moves in the vertical direction along a second one of the mutually orthogonal three linear feed axes, on the column and that rotatably supports a spindle”.  However, it is unclear as set forth in the claim with what “on the column” is intended to go, i.e., the “spindle head”, “moves”, “a second one of the mutually orthogonal three linear feed axes”, etc.
In claim 1, line 12, the limitation “the feeds” lacks sufficient antecedent basis in the claim, noting that no “feeds” were previously explicitly recited in the claim, and that “feed axes” and “feeds” are not the same thing, as one is an imaginary line and the other is an action.  
In claim 1, lines 12-13, the limitation “the three mutually orthogonal liner feed axes” lacks sufficient antecedent basis in the claim.  If such is in keeping with Applicant’s intent, Applicant may wish to consider language such as “the three mutually orthogonal linear feed axes”.
In claim 1¸ in each of lines 19 and 27, the limitation “the base” lacks sufficient clear antecedent basis in the claim, noting that plural bases were previously recited in the claim, e.g., the “base” of line 3, and the “first table base” of line 18 (which is, nonetheless, a “base”).  
In claim 1, lines 23-24, it is unclear as set forth in the claim with what “and provides a first one of the at least two rotary feed axes” is intended to go, i.e., it is unclear as claimed what is being set forth as performing the function of “providing” a first one of the at least two rotary feed axes, e.g., the second table base, the workpiece mount, the first rotary axis, etc.  Furthermore, regardless of which element was intended to be set forth as performing the function of “providing” a first one of the rotary feed axes, it is unclear how or in what regard any of the second table base, the workpiece mount, or the first rotary axis is/are to be considered to perform the function of “providing” “a first one of the at least two rotary feed axes”.  In the event it was is one of the at least two rotary feed axes, Examiner suggests language such as “wherein the first rotary axis is a first one of the at least two rotary feed axes” (instead of “and provides a first one of the at least two rotary feed axes”).
In claim 1, lines 25-27, the claim now recites “the first table base configured to move horizontally along a third one of the mutually orthogonal three linear feed axes in forward and rearward directions perpendicular to the left and right directions on the base in front of the column”.  However, it is unclear as claimed with what “on the base” is intended to go, and with what “in front of the column” is intended to go, i.e., it is unclear as claimed what elements or actions are being required to be “on the base”, and what elements or actions are being required to be “in front of the column”, e.g., the first table base, the horizontal movement, one or more of the recited axes or directions, etc.
In claim 1, lines 28-29, the claim now recites “the workpiece mount is configured to rotate about a second rotary axis which provides a second one of the at least two rotary feed axes…”  However, it is unclear as set forth in this limitation to what “which” is intended to refer, i.e., the workpiece mount, the rotation of the workpiece mount about a second rotary axis, or a second rotary axis itself.  That said, regardless of what the term “which” is intended to reference, it is further unclear how or in what regard any of the workpiece mount, the rotation of the workpiece mount about a second rotary axis, or a second rotary axis itself, is to be considered to perform the claimed function of “providing” a second one of the at least two rotary feed axes.  In the event it was Applicant’s intent to recite that the second rotary axis is one of the at least two rotary feed axes, Examiner suggests language such as “, wherein the second rotary axis is a second one of the at least two rotary feed axes” (instead of “which provides a second one of the at least two rotary feed axes”).
claim 1, lines 29-30, the claim recites “and is inclined with respect to the first rotary axis on the second table base”.  However, it is unclear as claimed what is being recited as being “inclined with respect to the first rotary axis”, e.g., the workpiece mount, the second rotary axis, or the second rotary feed axis.  Additionally, it is unclear as claimed what element or action is being set forth as being “on the second table base”.
In claim 4, last line, it is unclear (via the lack of a modifying article such as “a” or “the”) whether the referenced spindle is intended to be the same as, or is instead intended to be different from, the “spindle” that was previously recited in claim 1.  In the event that such is in keeping with Applicant’s intent, Applicant may wish to consider adding language such as “the” or “said” prior to “spindle” in claim 4, last line.  
Claim Rejections - 35 USC § 103
Claim 1, as best understood in view of the above rejections based on 35 USC 112,  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105817910 A (hereinafter, CN ‘910) in view of JP 61-5544 U (hereinafter, JP ‘544).
It is noted that Applicant cited CN ‘910 on the Information Disclosure Statement (IDS) filed 5/24/21, and provided a machine translation of the CN ‘910 reference.  For any references herein to paragraph numbers or the like, attention is directed to that machine translation.  Likewise, Applicant cited JP ‘544 on the IDS filed 5/24/21, and provided a partial translation thereof to which attention is likewise directed herein.  
CN ‘910 teaches a machine tool (Figure 1, paragraph 0002, paragraph 0018, for example) including three mutually orthogonal linear feed axes (e.g., the horizontal direction along which column 3 moves as it is fed along slide rails 11, 11; the vertical direction along which 4 moves as it is fed along slide rails 31, 31; and the horizontal direction along which 5 is fed as it moves 
The machine tool also includes a spindle head (labeled in the annotated reproduction of Figure 1 below) that moves in the vertical direction (along rails 31, driven by 33, along a second one of the aforedescribed mutually orthogonal three linear feed axes) on the column 3 and that rotatably supports a spindle (also labeled in the annotated reproduction of Figure 1 below); see Figure 1 and paragraphs 0018-0022, for example. 
[AltContent: textbox (Frontward/forward)][AltContent: textbox (rearward)][AltContent: arrow][AltContent: textbox (spindle)][AltContent: connector][AltContent: textbox (Spindle head)][AltContent: connector]
    PNG
    media_image1.png
    668
    657
    media_image1.png
    Greyscale


The machine tool additionally includes a table 5 that includes a workpiece mount (i.e., the upper portion of 5) and that is provided on the base 1-2 in front of the column 3 (see Figure 1 and at least paragraphs 0018-0021, for example).  A workpiece attachment surface (i.e., the upper surface of the upper portion of 5) of the workpiece mount (the upper portion of 5) is provided.  The table 5 is configured to move horizontally (along rails 21, 21, as described 
Additionally, the column 3 is guided in the left and right directions by a forwardly and upwardly inclined linear motion guide (including at least slide rails 11, 11), and a rear part (the upper rail 11) of the inclined linear motion guide is arranged at a higher position (on a “high step surface” of element 1, per paragraph 0021) than a front part (the lower rail 11) of the inclined linear motion guide (which lower rail 11 is provided on a “low step surface” of element 1, per paragraph 0021).  See Figure 1 and also at least paragraph 0021, for example, as well as the machine translation of claim 2.  
Additionally, it is noted that CN ‘910 teaches a control cabinet 6 (paragraphs 0008, 0018, and the machine translation of claim 1), and teaches precision control of the movements of the table 5, the saddle 3, and the spindle (4) in paragraph 0022.  
However, regarding claim 1, CN ‘910 does not teach that a workpiece attachment surface of the workpiece mount of the table 5 is “rotationally fed in postures including horizontal and vertical”, and furthermore, CN ‘910 does not teach that the table comprises: a first table base that includes a rearwardly and upwardly inclined rotational motion guide and that is provided on the base, a front part of the inclined rotational motion guide being arranged at a position higher than a rear part of the inclined rotational motion guide, and a second table base provided on the inclined rotational motion guide, the second table including the workpiece mount and being rotationally fed about an inclination axis perpendicular to the inclined rotational motion guide, claim 1. Additionally, CN ‘910 does not explicitly teach that the control cabinet 6 involves/includes an “NC device”, and also, given that CN ‘910 does not explicitly teach the two rotary feed axes re the rotation of a second table base about a first axis perpendicular to the inclined rotational motion guide and re the rotation of the workpiece mount about a second rotary axis that is inclined with respect to the first rotary axis, thus, likewise, CN ‘910 does not teach any NC device that controls “the feeds…about the at least two rotary feed axes”, as such is best understood in view of the above rejections based on 35 USC 112.
However, attention is directed to, for example, JP ‘544.  JP ‘544 teaches a workpiece support arrangement for a machine tool (see at least Figures 1, 4, and 5, for example, as well as the partial translation provided by Applicant) that includes a table 3+2+6+18 that includes a workpiece mount (for mounting workpiece W to 18; see Figures 1, 3, 4, 5 and the partial translation).  A workpiece attachment surface of the workpiece mount of the table 3+2+6+18 is able to be “rotationally fed in postures including horizontal and vertical”, as broadly claimed.  See, for example, the posture of W (and the workpiece attachment surface to which W is attached) shown in step “3” of Figure 4, as compared to the posture of W (and of the workpiece attachment surface to which W is attached) shown in step “4” of Figure 4, for example.  
Furthermore, JP ‘544 teaches that the table 3+2+6+18 comprises: a first table base 3+2 that includes an inclined rotational motion guide (bearing 32, and/or one of both of the faces of 32 that are labeled “Q” in the annotated reproduction of Figure 3 hereinbelow).  

[AltContent: textbox (I)][AltContent: connector][AltContent: arrow][AltContent: textbox (Q)][AltContent: arrow]
    PNG
    media_image2.png
    424
    481
    media_image2.png
    Greyscale


Additionally, a second table base 18 is provided on the inclined rotational motion guide (32 and/or one or both of the faces Q, Q, and/or the inclined face labeled above as I to which 32 is mounted) so as to be rotationally feedable about an inclination axis (i.e., the inclined axis labeled below in the annotated partial reproduction of Figure 4 as “C”) that is perpendicular to the inclined rotational motion guide.  See Figures 1, 3, 4, 5, as well as the partial translation, which teaches that the slope defined by support 2 has an angle of 45 degrees relative to the table surface of element 3, and noting that in order for that slope to be at a 45 degree angle relative to the upper (horizontal) surface of element 3, and in order for 18 to rotate about the axis C to rotate the workpiece W between the postures shown in steps 3 vs. 4 of Figure 4, the inclination axis C must at least inherently be perpendicular to the aforementioned inclined rotational motion guide.  
[AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (column)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow]
    PNG
    media_image3.png
    327
    556
    media_image3.png
    Greyscale


It is additionally noted that the table 3+2+6+18 is “in front” of the column (labeled in the annotated partial reproduction of Figure 4 above) on which the spindle 36 (and tool 1 thereof) are vertically movable (Figures 1, 4, for example).  That being said, the aforedescribed inclined rotational motion guide of the first table base 3+2 is configured such that a “front” (i.e., towards the right re Figure 4) part of the inclined rotational motion guide (for 18) is arranged at a position higher than a “rear” (i.e., towards the left re Figure 4) part of the inclined rotational motion guide (see Figure 4).  It is additionally noted that element 3 is provided on top of a movable slide 4.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the workpiece support table arrangement 3+2+6+18 taught by JP ‘544 on top of the movable slide/work table 5 taught by CN ‘910, for the purpose of increasing the degrees of freedom of the machine tool taught by CN ‘910, which thus increases the potential complexity of workpieces that the machine tool is able to machine, by enabling the workpiece to be presented at various desired angles of presentation to For example, when such a resultant arrangement is viewed from the front (see frontward/forward area labeled Figure 1 of CN ‘910 above), the inclined linear motion guide of the column 3 and the inclined rotational motion guide of the table include portions which overlap each other in at least the horizontal direction that is parallel to the longitudinal direction of guide rails 11, 11 (i.e., the claimed left and right directions), noting the location of 5 of CN ‘910 with respect to guides 11, 11 in the aforementioned left/right directions.  Additionally/alternatively, when such a resultant arrangement is viewed from the front, the inclined linear motion guide of the column 3 and the inclined rotation motion guide of the table include portions which overlap each other in the vertical direction, as well.  See Figure 4 of JP ‘544, noting that 3+2+6+18 have a vertical height extending upwardly from the top of element 4, and see Figure 1 of CN ‘910 noting that providing 3+2+6+18 on top of 5 (as discussed above) results in 3+2+6+18 having a vertical height extending upwardly from the top of element 5 in a manner such that there will be at least some overlap in the vertical direction of the inclined linear motion guide of the column 3 of CN ‘910 and the inclined rotational guide (32 and/or one or both of the surfaces labeled above 
Additionally, Examiner takes Official Notice that the use of a numerical control device to control all of the various movements, including translational and rotational movements, of the various moving parts of a machine tool is extremely well-known and widely used for the purpose of increasing accuracy and precision of the control of the movements, thereby increasing the precision and accuracy of the parts machined by the machine tool (as is a well-known benefit of such numerical control).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machine tool taught by CN ‘910 in view of JP ‘544 with an NC device that controls all of the various movements of the CN ‘910/JP ‘544 machine tool, including the feeds/movements along the three mutually orthogonal linear feed axes and about the at least two rotary feed axes, as is well-known, for the purpose of achieving the well-known benefit of increasing accuracy and precision of the control of the movements, thereby increasing the precision and accuracy of the parts machined by the machine tool.
Allowable Subject Matter
Claims 3-5, as such claims are best understood in view of the above rejections under 35 USC 112(b), would be allowable if rewritten (without broadening in any way) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Firstly, regarding rejections under 35 USC 112(b), it is noted that Applicant’s amendments overcame many (though not all; see, for example, the issue previously set forth on page 4 of the Non-Final Office Action mailed 6/15/2021 regarding the lack of clear antecedent basis re the recitation of “the base” in claim 1) of the previous rejections under 35 USC 112(b), though some new issues with respect to 35 USC 112(b) were also created via some of the amendments.  That said, attention is directed to the rejections of claims 1 and 3-5 presented above for any issues with respect to 35 USC 112(b) that presently exist.  
Regarding the prior art, Applicant has asserted (see section IV on pages 7-9 of the response filed 11/15/2021) that neither CN 105817910 A (CN ‘910) nor JP 61-5544 U (JP ‘544), “alone or combination, teach or suggest the above newly recited features of independent claim 1, and specifically, neither reference teaches or suggests, inter alia, an ‘inclined linear motion guide of the column’ and an ‘inclined rotation motion guide of the table’ that include ‘portions which overlap each other when viewed from the front,’ as now recited in claim 1”.  However, such is not persuasive.  In particular, as discussed (re the amended limitation “the inclined linear motion guide of the column and the inclined rotational motion guide of the table…include portions which overlap each other when viewed from the front”) in the above prior art rejection of claim 1 [under 35 U.S.C. 103 as being unpatentable over CN 105817910 A (hereinafter, CN ‘910) in view of JP 61-5544 U (hereinafter, JP ‘544)]:
Additionally, note that resultantly, with the workpiece support table arrangement 3+2+6+18 taught by JP ‘544 on top of the movable slide/work table 5 taught by CN ‘910, the inclined linear motion guide of the column and the inclined rotational motion guide of the table include “portions which overlap each other when viewed from the front”.  For example, when such a resultant arrangement is viewed from the front (see frontward/forward area labeled Figure 1 of CN ‘910 above), the inclined linear motion guide of the column 3 and the inclined rotational motion guide of the table include portions which overlap each other in at least the horizontal direction that is parallel to the longitudinal direction of guide rails 11, 11 (i.e., the claimed left and right directions), noting the location of 5 of CN ‘910 with respect to guides 11, 11 in the aforementioned left/right directions.  Additionally/alternatively, when such a resultant arrangement is viewed from the front, the inclined linear motion guide of the column 3 and the inclined rotation motion guide of the table include portions which overlap each other in the vertical direction, as well.  See Figure 4 of JP ‘544, noting that 3+2+6+18 have a vertical height extending upwardly from the top of element 4, and see Figure 1 of CN ‘910 noting that providing 3+2+6+18 on top of 5 (as discussed above) results in 3+2+6+18 having a vertical height extending upwardly from the top of element 5 in a manner such that there will be at least some overlap in the vertical direction of the inclined linear motion guide of the column 3 of CN ‘910 and the inclined rotational guide (32 and/or one or both of the surfaces labeled above as Q, and/or the surface labeled above as I on which 32 is mounted), particularly noting the dimension of surface I (labeled above) of JP ‘544 in the vertical direction, for example, and noting the position of the top of 5 with respect to the inclined linear motion guide of the column 3 of CN ‘910 as can be seen in Figure 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
February 24, 2022